WALLACE, Circuit Judge,
concurring and dissenting:
Because this is entirely an issue of state law, the majority’s opinion is not controlling and Oregon courts need give it no deference at all. See, e.g., Wedgwood Homes, Inc. v. Lund, 58 Or.App. 240, 648 P.2d 393, 396 (1982) (rejecting federal court’s interpretation of state statute), aff'd, 294 Or. 493, 659 P.2d 377 (1983). Therefore, I would not publish this nonprecedential opinion.
I concur with the majority that summary judgment was proper as to plaintiffs’ emotional distress claims and that there are genuine issues of material fact with regard to the husband-plaintiffs’ misrepresentation claims. I do not agree, however, that summary judgment as to the spouse plaintiffs’ (Spouses) misrepresentation claims was improper.
Oregon law demands that the. Spouses produce evidence that Cedarapids made representations to their respective husbands “with the intention that [the representations] be communicated to and acted upon by [the Spouses], or under circumstances that entitled [the Spouses] to believe that [Cedarapids] had authorized [the husbands] to communicate the representation to [the Spouses].” Johnsen v. Mel-Ken Motors, Inc., 134 Or.App. 81, 894 P.2d 540, 545 (1995) (Johnsen). For example, in Johnsen, an injured employee told his vocational re*1225habilitation expert that he would return to his previous job and forego vocational training if his job were “long-term.” The vocational expert, in turn, expressed this concern to the employer, who stated that the employee’s position was indeed “long-term.” The court held that “[i]t could be reasonably inferred from all the evidence that [the employer] made the representation to [the vocational expert] about the permanence of employment with the intention that it be conveyed to plaintiff in order to induce him not to pursue vocational retraining.” Id. at 546. There is no such evidence in this ease.
The only evidence proffered by the Spouses as to Cedarapids’ intent is that three of Cedarapids’ recruiters and one executive expected that the recruits would discuss matters with their wives. Since the recruiters were unaware of the closure plans, the relevance of their intent is questionable. That leaves the Spouses’ claims resting on the testimony of one executive who did not invite the recruits to discuss matters with their spouses but “would assume that they do.” There is nothing in the record to indicate that any representations specifically targeted the Spouses. None of the recruiters said anything like, “You can tell your wife that there is a lot of growth here at El-Jay.” Nor did any of the plaintiffs make inquiries such as, “My wife is worried about job security, what can I tell her about El-Jay.”
Although it may be subtle, there is a difference between assuming that a representation will be communicated to a third party and actually intending the representation be communicated and acted upon. Evidence of the former, which is all we have in this case, is not enough to survive summary judgment.
The majority does not comment on this theory of liability, apparently conceding that this evidence is not enough to avoid summary judgment as to Cedarapids’ intent. Rather, the majority focuses on the second part of the Johnsen test: the Spouses may prove that Cedarapids made the representations “under circumstances that entitled [the Spouses] to believe that [Cedarapids] had authorized [the husbands] to communicate the representation to [the Spouses].” (Emphasis added.) Thus, the Spouses may survive summary judgment if they produced evidence creating a genuine issue of material fact as to whether Cedarapids’ actions gave the husbands apparent authority. See American National Bank of Denver v. Tonkin, 286 Or. 73, 592 P.2d 1008, 1013 (1979) (American National Bank) (citing but not adopting “more liberal formulation of the rule” making defendant liable where third party had “Actual or Apparent Authority” to communicate the representation) (cited by the court in Johnsen as the support for its rule, 894 P.2d at 545).
To confer apparent authority on an agent under Oregon law, there must be “‘some conduct of the principal which, when reasonably interpreted, causes a third party to believe that the principal consents to have the apparent agent act for him on that matter.’ ” Mattson v. Commercial Credit Business Loans, Inc., 301 Or. 407, 723 P.2d 996, 1004 (1986), quoting Jones v. Nunley, 274 Or. 591, 547 P.2d 616, 618 (1976). Foundational to an apparent authority claim is the principal-agent relationship. As job applicants, the husbands were by definition not agents of Cedarapids. See Larrison v. Moving Floors, Inc., 127 Or.App. 720, 873 P.2d 1092, 1094 (1994) (“Agency is the fiduciary relationship that results from the manifestation of consent by one person to another that the other shall act on his behalf and subject to his control and consent by the other so to act.”). Nor could Cedarapids have conferred upon them apparent agency as the Spouses knew well that their husbands were only applicants. See Miller v. McDonald’s Corp., 150 Or.App. 274, 945 P.2d 1107, 1111-12 (1997) (stating that apparent agency is created where the defendant “represents that another is his servant or other agent”).
Yet the majority holds that the Spouses may avoid summary judgment because “[a]l-though Defendants argue that Plaintiffs cannot prove that any representations were made under such circumstances, we do not, as a matter of law, hold that Plaintiffs cannot so prove.” This, of course, is not the correct standard for summary judgment; plaintiffs must have “demonstrate[d] that the evidence is such that a reasonable jury could return a verdict in [their] favor.” Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998). This requires evidence, not speculation. But more *1226importantly, the majority’s holding indicates that representations made to one spouse may virtually per se form the basis for a misrepresentation claim by the other spouse “[b]e-cause spouses usually make decisions as a family unit rather than as separate individuals.”
This turns the rule on its head. Instead of focusing on the relationship between, the third party communicator and the defendant and actions of the defendant that may create apparent authority, the majority directs the fact finder to examine the relationship between the third party and the plaintiff as well as the type of decision that must be made. Under the majority’s rule, by merely seeking a decision from the husbands, Cedarapids may have somehow given the husbands apparent authority. Not only is this contrary to Oregon law, but it creates an unworkable rule.
What types of decisions entitle a spouse to rely on representations made to the other spouse? Important decisions? Significant decisions? All decisions? Suppose a broker makes misrepresentations to an obviously married woman about the value of some swampland. The woman says, “Well, let me go home and think about it.” The broker expects that the woman will discuss the matter with her husband. Having spoken to her husband (unbeknownst to the broker), she returns the next day and invests half the family fortune. Would the husband have a claim because “spouses usually make decisions as a family unit”? Would the husband have a claim if the wife were only swindled for a hundred dollars? Fifty? Ten? Does it matter how wealthy the couple was? Does it matter whether the broker knew how wealthy the couple was?
Rather than basing claims on sociological conceptions of the “family unit” not adopted by Oregon courts, Oregon law requires evidence demonstrating that the misrepresentation is aimed at (i.e., intended for) the third-party plaintiff or that the defendant’s acts were such to give its agent apparent authority. See, e.g., American National Bank, 592 P.2d at 1013 (upholding jury verdict that a bank misrepresented loan terms to a guarantor via the borrower when the bank conditioned loan on the guarantor’s assent and the bank expected representations to be communicated to guarantor). The evidence is insufficient to get by summary judgment on an apparent authority theory. The Spouses must therefore produce evidence that Cedar-apids intended the husbands to convey the communications and that Cedarapids intended the Spouses to rely upon those representations. There is no such evidence in this case.
Fortunately, as I said before, the majority view is not precedential. All seem to agree. Even if a “clash of our contrasting viewpoints” would help, our prose would not be lost by non-publication.